DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 18 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6 January 2020, 13 July 2020, 9 March 2021, 11 June 2021, and 24 September 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0001623 (Yang).
In regards to independent claim 1, Yang is directed to an alloy coating steel plate and a method of manufacturing the same. (Abstract) The alloy includes a steel plate and an Al-Mg-Si alloy layer positioned on the steel plate, wherein the AlMgSi alloy layer is formed to include MgSi alloy grains in an alloy configured in an AlMg alloy phase. (¶11) 
As to claim 2, the coating layer is configured with an Al phase. (See ¶214-215) 
As to claim 3, The AlMgSi alloy layer may be formed in such a way that a gradient of Mg content is present in an alloy layer. (¶103) 
As to claim 4, the content of Mg in the AlMgSi alloy layer may be 15 wt.% or more based on 100 wt. % of the total weight of the AlMgSi alloy layer, in more detail, the Mg content may be 15 wt. % or more and 90 wt. % or less. (¶121) This preferred range is complete
As to claim 5, the AlMg alloy phase may include Al3Mg2. (¶12) Al12Mg17 may also be included. (¶157)
As to claim 6, The Al phase and Mg phase are present within the coating as set forth within the claim. (See ¶214-215) 
As to claim 7, Mg2Si may be included in the MgSi alloy grains. (¶13) 
As to claim 8, the MgSi alloy grains may be amorphous. (¶14) 
As to claim 9, the MgSi alloy grains in the AlMgSi alloy layer may be 1 wt. % or more and 70 wt. % or less based on 100 wt. % of the total weight of the AlMgSi alloy layer. (¶15) 
As to claim 10, the alloy coating steel plate may further include an AlFeSi alloy layer positioned between the steel plate and the AlMgSi alloy layer. (¶16) 
As to claim 11, the alloy may further include an Mg layer or AlMg alloy layer positioned on the AlMgSi alloy layer. (¶17) 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-328216 (JP ‘216).
In regards to independent claim 1, JP ‘216 is directed to a hot-dip aluminum plated steel sheet having good corrosion resistance. (¶1) The hot-dip plating includes an Al-Mg-Si based plating containing Al-phase and Mg2Si phase. (¶8) Therefore, the Al-Mg-Si would be in the form in which Mg-Si alloy grains are included in an alloy layer consisting of an Al-Mg alloy phase. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784